Per Curiam.
On Mai’ch 20, 1952, the defendant Industrial Accident Fund served and filed in the office of the district court of the thirteenth judicial district of the state of Montana, in and for the county of Carbon, in cause number 5834, a notice of appeal from a judgment and order of said district court therefor and on September 28, 1951, given and made in favor of the plaintiff Vujo Repac and against the defendant Industrial Accident Fund. Thereafter on May 24, 1952, Vujo Repac, the plaintiff and respondent served on the defendant and filed in the office of the clerk of this court his written motion for an order dismissing the appeal so taken by defendant from said order and judgment of the district court on the grounds that the defendant and appellant has been guilty of laches in that it has omitted and failed to file its transcript on appeal herein within sixty days after the appeal was perfected or at all, and it appearing that no record on appeal has been filed and that the appellant has been guilty of laches and that it has failed to comply with the requirements of Rule VI of this court.
*620It is ordered that said motion be granted and that the appeal be and it is ordered dismissed.
Order dismissing appeal.